Citation Nr: 1420166	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 30, 2008, for the award of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(2), to include the issue of whether there was clear and unmistakable error (CUE) in the July 1999 rating decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to July 1983.

This matter is on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to an effective date earlier than September 30, 2008, for the award of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(2) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1999, the RO issued a rating decision that, in pertinent part, awarded SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1).

2.  The Veteran did not file a notice of disagreement with the assigned effective date or submit additional relevant evidence within one year of the letter notifying her of the July 1999 rating decision.

3.  The evidence of record does not show that the July 1999 rating decision was based on incorrectly applied statutes or regulations; that the correct facts, as they were then known, were not before the RO at the time of the decision; or that there was any error in the RO's decision which, if not made, would have manifestly changed the outcome of the decision.





CONCLUSIONS OF LAW

The July 1999 rating decision, which awarded SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1), does not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the INTRODUCTION, the appeal decided by the Board in the instant decision has come to the Board on direct appeal of the October 2009 rating decision.  In June 2010, the Veteran's representative argued that the direct appeal of the September 2008 decision was inextricably intertwined with a request for revision of the April 2002 RO decision based on CUE and therefore the case was not ready to be certified to the Board. As with any decision of an RO, once the RO denies a request for revision of a decision based on CUE, such decision can be appealed to the Board. 38 U.S.C.A. § 7104(a)  (West 2002). As the Veteran's allegations regarding CUE in the April 2002 rating decision have not been addressed by the RO the Board does not have jurisdiction to address those allegations in the first instance, and, as noted in the INTRODUCTION of this decision, the matter has been referred to the RO for proper action. 

The Board has considered the question of whether the Veteran would be prejudiced by considering the question of CUE in the July 1999 rating decision while Remanding the issue of entitlement to an earlier effective date for the award of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(2).    

Specifically, the Board questions whether the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  There is no such relationship.  The outcome of the Veteran's appeal for revision of the July 1999 decision is not dependent on the outcome of his appeal of the effective date assigned for SMC in the October 2009 rating decision.  The adjudication of his appeal for an earlier effective date would not preclude a successful collateral attack on the earlier decision.   Indeed, the finding of CUE in the 1999 decision, if such were found, would render moot his claim for an earlier effective date.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duties to notify and assist are not applicable, however. CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a claimant, as defined by 38 U.S.C.A. § 5100  (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Therefore, the Veteran's CUE claim is not subject to the duties to notify and assist. The Board notes that the Veteran and his representative have been accorded sufficient opportunity to present contentions.  There is no indication that they have further argument to present.  Indeed, while the claim for an earlier effective is being Remanded to obtain VA treatment, which could establish an informal claim for benefits prior to September 2008, they have made no contention, nor does the evidence suggest, that there were outstanding relevant VA treatment records that existed at the time of the July 1999 rating decision that were not obtained by VA or that the record at that time was otherwise incomplete.  

II.  Clear and Unmistakable Error

In July 1999, the RO awarded SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1), effective from May 4, 1998, including an award of SMC under 38 U.S.C.A. § 1114 (l) and 38 C.F.R. § 3.350(b) due to loss of use of both feet and 38 C.F.R. § 3.350(c) for loss of use of both hands due to multiple sclerosis.  The Veteran did not appeal this adverse determination, nor did she submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); See also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

The laws and regulations regarding special monthly compensation under 38 U.S.C.A. § 1114(r)(1) at the time of the July 1999 rating decision were governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s) (West 1991 & Supp. 1999), and 38 C.F.R. §§ 3.350 and 3.352 (1999).  SMC at 38 U.S.C.A. § 1114(o) level is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 5/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, he or she shall receive compensation at the rate found in § 1114(o).  38 U.S.C.A. § 1114(o) (West 1991 & Supp. 1999). 

The regulations enacted pursuant to § 1114(o) provide that service-connected paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the maximum rate under § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2) (1999).  

Determinations for entitlement under § 1114(o) must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e) (1999).

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of 'being permanently bedridden' and 'being so helpless as to require regular aid and attendance' without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the Veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e) (1999). 

The amount of the additional allowance payable to a Veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) (West 1991 & Supp. 1999).

A veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that she is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352 (1999).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1) (1999).

A veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance § 3.352(a); (iii) the veteran needs a 'higher level of care' (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii) (1999).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2) (1999).

The term 'under the regular supervision of a licensed health-care professional' means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4),(c) (1999). 

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5) (1999).

At the time of the July 1999 rating decision, the evidence before the RO consisted of the Veteran's service treatment records; records from the Social Security Administration; a July 1998 VA examination and opinion from Dr. Polizo; private medical records; statements from the Veteran's medical providers and mother; and medical opinions from Doctors Packard, Nicooban, and Abassi-Feinberg dated in July 1998 and June 1999.  On the basis of the evidence of record at that time, the RO awarded SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1), effectively determining that the evidence did not show that the Veteran required a higher level of care pursuant to 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(2).

In September 2011, the Veteran, through her representative, filed a claim to challenge the finality of the July 1999 rating decision on the basis of CUE.  Her assertion is that the medical opinions provided by Doctors Polizo, Packard, Nicooban, and Abassi-Feinberg, "clearly indicated the Veteran's need for total assistance in all activities of daily living" and care from her spouse who administered injections of medication and a "myriad of other needs," and that, on these bases, the RO should have awarded her SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(2) at the time of the July 1999 rating decision.  See, September 2011 claim and October 2013 statement.

This is essentially a disagreement as to how the facts were then weighed or evaluated.  As indicated above, this cannot form the basis of a valid claim of CUE. The RO based its decision on the evidence of record that the Veteran had provided evidence of entitlement to SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1).  In this regard, in the September 2011 Supplemental Statement of the Case, the RO explained that, "While it is clear that the evidence considered in the rating action [on] July 2, 1999 established the need for aid and attendance of another person, the evidence considered at that time did not establish the need for a higher level of care for special monthly compensation at the R-2 level or establish that the services provided by the Veteran's spouse in her home were under the regular supervision of a licensed health-care professional as stated in 38 C.F.R. § 38 C.F.R. § 3.352(b)."  While the RO could have interpreted and weighed the evidence and the law differently, that is not enough to meet the higher standard of proof required for a CUE claim.  In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made."  Russell, 3 Vet. App. at 313-14.  Here, there is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied. 

The July 1999 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted, and the July 1999 rating decision remains final.


ORDER

The July 1999 rating decision, which awarded SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(1), was not clearly and unmistakably erroneous, and the appeal is denied.


REMAND

The Veteran contends that she is entitled to an effective date earlier than September 30, 2008, for the award of award SMC under 38 U.S.C.A. § 1114 (o) and 38 U.S.C.A. § 1114 (r)(2).

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Under 38 C.F.R. § §3.157(b)(1) , an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

In this regard, the evidence of record includes a November 2008 medical opinion from VA physician Dr. L. Hope which served as the basis for the Veteran's award of SMC at the R2.  The physician indicated treatment of the Veteran for a "number of years" at the VA Medical Center (VAMC) in Mountain Home, Tennessee, which have not been obtained or associated with the claims file.  As there are no VA medical records associated with the Virtual VA electronic claims file and since these records might contain information relevant to the Veteran's claim on appeal, to include an informal claim for increased benefits, on Remand, they must be secured and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's treatment records from the Mountain Home VAMC and any other identified VA facility.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in September 2011.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


